552 S.E.2d 162 (2001)
Betty J. SOUTHER, Petitioner,
v.
NEW RIVER AREA MENTAL HEALTH DEVELOPMENTAL DISABILITIES AND SUBSTANCE ABUSE PROGRAM, Respondent.
No. 126A01.
Supreme Court of North Carolina.
October 5, 2001.
Legal Services of the Blue Ridge, by Charlotte Gail Blake, Boone, for petitioner-appellee.
McElwee Firm, PLLC, by William H. McElwee, III, and Elizabeth K. Mahan, North Wilkesboro, for respondent-appellant.
PER CURIAM.
AFFIRMED.
Justice EDMUNDS did not participate in the consideration or decision of this case.